1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    CHRISTOPHER LOUIS WADSTEIN
7                               IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     ) Case No. 2:19-cr-00118-TLN
10                                                 )
                   Plaintiff,                      ) STIPULATION AND ORDER TO CONTINUE
11                                                 ) STATUS CONFERENCE
           vs.                                     )
12                                                 ) Date: December 5, 2019
     CHRISTOPHER LOUIS WADSTEIN,                   ) Time: 9:30 a.m.
13                                                 ) Judge: Troy L. Nunley
                   Defendant.                      )
14                                                 )
                                                   )
15
16          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Christopher Louis Wadstein, that the status conference, currently scheduled for December 5,

20   2019, be continued to February 27, 2020 at 9:30 a.m.

21          Defense counsel made additional discovery requests and the prosecutor intends to
22   provide further discovery shortly. The defense needs more time to review discovery and conduct
23   an investigation. Counsel for defendant believes that failure to grant he above-requested

24   continuance would deny counsel the reasonable time necessary for effective prepration, taking
     into account the exercise of due diligence.
25
26          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27   excluded of this order’s date through and including February 27, 2020; pursuant to 18 U.S.C.
28   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
     Stipulation to Continue Status Conference     -1-
     based upon continuity of counsel and defense preparation.
1
2            Counsel and the defendant also agree that the ends of justice served by the Court granting

3    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

4                                                  Respectfully submitted,

5    Dated: December 2, 2019                       HEATHER E. WILLIAMS
                                                   Federal Defender
6
                                                   /s/ Mia Crager
7                                                  MIA CRAGER
                                                   Assistant Federal Defender
8
                                                   Attorney for Defendant
9                                                  CHRISTOPHER LOUIS WADSTEIN

10
     Dated: December 2, 2019
11                                                 McGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   /s/ James Conolly
13                                                 JAMES CONOLLY
                                                   Assistant U.S. Attorney
14                                                 Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    February 27, 2020, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the December 5, 2019 status conference shall be continued until February 27,
13   2020, at 9:30 a.m.
14
15   Dated: December 2, 2019
                                                                 Troy L. Nunley
16
                                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
